 

Exhibit 10.2



 

AMENDMENT 2 TO ACQUISITION AGREEMENT

 

This Amendment 2 to Acquisition Agreement (this “Amendment”), dated February 17,
2016 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”),
Action Holdings Financial Limited, a company with limited liability incorporated
under the laws of British Virgin Islands (“AHFL”) and a wholly-owned subsidiary
of CUIS and Mr. LI CHWAN HAU, a Taiwan citizen with Taiwan ID No: B120352285,
the shareholder of Genius Holdings Financial Limited (“GHFL”) (the “Selling
Shareholder”).

 

CUIS and the Selling Shareholder are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on February 13, 2015
(the “Agreement”), pursuant to which CUIS approved the Acquisition with GHFL
becoming a direct wholly owned Subsidiary of AHFL as a result of the Acquisition
and approved the granting of the Put Option.

 

WHEREAS, It is expected by the Selling Shareholders that CUIS shall complete its
listing in major capital markets after the said acquisition, and it comes to the
attention of the Board of Directors of CUIS that Selling Shareholders start to
show dissatisfaction as well as frustration towards CUIS's failure to list in
major capital markets, which, in the reasonable judgment of the Board, may
seriously jeopardize the business operation, performance as well as stability of
CUIS.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

CUIS is committed to (i) complete the listing of CUIS into major capital
markets, where the net proceeds raised through such public offering financing
shall be at least USD 10,000,000 prior to February 28, 2016; and (ii) failure to
timely complete the above-mentioned criteria shall be deemed as a material
breach of CUIS under Article 8 of the Acquisition Agreement, where the Selling
Shareholders shall be entitled to revoke the exercised Put Option right ruled in
Section 2.8 as if the said Put Option had have never happened. For the avoidance
of doubt, nothing contained herein shall relieve any parties of any rights
and/or obligations whatsoever accrued subsequent to and beyond the said
acquisition.

 



 

 

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter of the
Agreement and shall supersede all previous communications of the Parties in
respect of the subject matter of the Agreement. This Amendment is made in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective. When one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

  

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

China United Insurance Service, Inc.



By: /s/ Mao Yi Hsiao

Mao Yi Hsiao, Director

 

 

 

Action Holdings Financial Limited



By: /s/ Mao Yi Hsiao

Mao Yi Hsiao, Director

 





Selling Shareholder of GHFL



By: /s/ Li Chwan-Hau

LI Chwan-Hau

 



 

